DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 10 January 2022 has been entered.  Claims 1, 5, 9, 11, 15 and 19 have been amended.  Claims 1-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been fully and carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al., U.S. Publication No. 2020/0160968, hereinafter, “Lyman”, and further in view of Banipal et al., U.S. Publication No. 2021/0042290, hereinafter, “Banipal”.

As per claim 1, Lyman discloses a method comprising: 
receiving, by at least one processor, user-generated labels for a sample (Lyman, ¶0302, each user generates labeling data for each of the medical scans in the set; Lyman, ¶0304, sending and/or triaging medical scans to users for labeling, and mapping the generated labeling data to the medical scans in the medical scan database; Lyman, ¶0347, select a set of users from the user database ... A set of medical scans are selected from the medical scan database. The set of medical scans are transmitted, via a network, to a set of client devices associated with the set of users. The set of medical scans are displayed to the set of users via a first interactive interface displayed by a set of display devices corresponding to the set of client devices. A set of labeling data are received from each of the set of client devices via the network; Lyman, ¶0352, Annotation data 4020 can be transmitted from each client device of users in the selected user set 4010 to the medical scan annotator system 106); 
wherein the sample is associated with a field of expertise (Lyman, ¶0044, The medical scan annotator system 106 can be used to gather annotations of medical scans based on review of the medical scan image data by users of the system such as radiologists or other medical professionals; Lyman, ¶0077, annotation data was written by a doctor at medical entity A, and the medical code data 
wherein the user-generated labels are associated with at least one user profile of at least one user (Lyman, ¶0056, a user database 344 that includes a plurality of user profile entries 354; Lyman, ¶0087, FIG. 5A presents an embodiment of a user profile entry 354, stored in user database 344 or otherwise associated with a user ... A user can correspond to a user of one or more of the subsystems such as a radiologist, doctor, medical professional, medical report labeler, administrator of one or more subsystems or databases ... Each user profile entry can have a corresponding user profile identifier 355; Lyman, ¶0092, The user profile entry can include performance score data 530. This can include one or more performance scores generated based on the contribution usage data 523 and/or training usage data 522. The performance scores can include separate performance scores generated for every contribution in the contribution usage data 523 and/or training usage data 522; Lyman, ¶0093, The performance score data can include accuracy score data 531; Lyman, ¶0096, aggregate data for each user can be further broken down based on scores for distinct scan categories, for example, based on the scan classifier data 420, for example, where a first aggregate data score is generated for a user "A" based on scores from all knee x-rays, and a second aggregate data score is generated for user A based on scores from all chest CT scans; Lyman, ¶0097, The user profile entry can include qualification data 540; Lyman, ¶0345, The performance score data 530 of the user's user profile entry can be updated to reflect the most recent performance score data … and/or can otherwise be updated based on the new performance score data received from the medical scan labeling quality assurance system 3004; Lyman, ¶0349, A set of performance score data is generated by generating performance score data for each corresponding set of labeling data); 
wherein the at least one user profile comprises a plurality of user expertise factors (Lyman, Figure 5A, Qualification Data, 540; Experience Data, 541; Certification Data, 542; Expert Data, 543; 
receiving, by the at least one processor, the at least one user profile (Lyman, ¶0097, The user profile entry can include qualification data 540; Lyman, ¶0345, The performance score data 530 of the user's user profile entry can be updated to reflect the most recent performance score data; Lyman, ¶0302, The performance score data can be mapped to the user in the user database; Lyman, ¶0349, A set of performance score data is generated by generating performance score data for each corresponding set of labeling data... Each of a set of user profile entries is updated in the user database for each corresponding one of the set of users based on the performance score data); 
producing, by the at least one processor, a most likely label for the sample based at least in part on a weighted aggregation of the user-generated labels according to the weighting of each user-generated label of the user-generated labels (Lyman, ¶0353, The medical scan annotator system 106 can evaluate the set annotation data 4020 received from the selected user set 4010 to determine if a consensus is reached, and/or generate a final consensus annotation 4030, for example, by performing an annotation consensus function 4040; Lyman, ¶0354, If the medical scan annotator system 106 annotation data 4020 received from each user and/or a corresponding annotation confidence score can also be stored in the medical database, mapped to the corresponding user and/or the corresponding performance score in the annotation author data 450; Lyman, ¶0355, The annotation consensus function 4040 can calculate the final consensus annotation 4030 itself by creating a consensus feature vector, where each attribute of the consensus feature vector is determined by calculating a mean, median or mode of each corresponding annotation feature extracted from all of the received annotation data 4020; Lyman, ¶0356, The annotation consensus function 4040 further determine whether or not consensus is reached based on overall or categorized performance score data 530 and/or qualification data 540 of each user in the selected user set 4010. For example, each annotation data 4020 can be weighted based the performance scores and/or qualifications of the corresponding user; Lyman, ¶0357, weights can be applied when generating a consensus feature vector, where each annotation feature vector is weighted according to the performance score data of one or more corresponding interface features used by the corresponding user; Lyman, ¶0356; Lyman, ¶0358); 
recording, by the at least one processor, each most likely label for the sample in a ground-truth dataset associated with each sample to identify a ground truth of the at least one sample (Lyman, ¶0125, The training set criteria can include data integrity requirements for medical scans in the training set such as requiring that the medical scan is assigned a truth flag 461, requiring that performance score data for a hospital and/or medical professional associated with the medical scan compares favorably to a performance score threshold; Lyman, ¶0354, If the medical scan annotator system 106 determines that a consensus is achieved, it can automatically generate the final consensus annotation 4030, and can map this final consensus annotation to the medical image in the medical scan database … a truth flag 461 will automatically be assigned to all final consensus annotation 4030 in the confidence score data 460 and/or will automatically be assigned to final consensus annotation 4030 that exceeds a truth threshold; Lyman, ¶0356, The final consensus annotation 4030 can be generated based on the annotation received from a user with the highest ranking in the category corresponding to the medical scan. The final consensus annotation 4030 can be generated based on calculating a weighted average annotation by computing a weighted consensus feature vector, where feature vectors of higher ranked users receive a higher weight. In some embodiments, each feature of the feature vector can be computed using a different set of user weights, for example, where the different feature weights for each user is determined based on corresponding category-based performance score data and/or qualification data); and
providing, by the at least one processor, each most likely label and the sample to a machine learning model to train the machine learning model according to a difference between a predicted label for each sample and each most likely label (Lyman, ¶0038, Abnormality annotation data can be generated by identifying one or more of abnormalities in the medical scan by utilizing a computer vision model that is trained on a plurality of training medical scans; Lyman, ¶0049, medical scan image analysis functions by utilizing a computer vision-based learning algorithm 1350 on a training set of medical scans with known annotation data, diagnosis data, labeling and/or medical code; Lyman, ¶0086, the training set data 490 can indicate that the medical scan image data 410 was included in the training set utilized to train version X of the chest x-ray medical scan image analysis function; Lyman, ¶0092; Lyman, ¶0119; Lyman, ¶0125, A training set of medical scans used to train one more medical scan image analysis functions can be received from one or more client devices via the network and/or can be retrieved from the medical scan database 342 … The training set criteria can include data integrity requirements for medical scans in the training set such as requiring that the medical scan is assigned a truth flag 461; The at least one output vector generated by performing the forward propagation algorithm on the at least one input feature vector can be compared to the corresponding at least one known output feature vector to determine an output error. Determining the output error can include, for example, computing a vector distance such as the Euclidian distance … between the produced output vector and the known output vector … updated weights are generated … This process can continue to repeat until the output error converges; Lyman, ¶0136, Having determined the medical scan neural network and its final other model parameter data 1355, an inference step 1354 can be performed on new medical scans to produce inference data 1370, such as inferred output vectors, as shown in FIG. 7B; Lyman, ¶0293). 
Lyman does not explicitly disclose the following limitation as further recited however Banipal discloses 
utilizing, by the at least one processor, a trained field-specific expertise weighting machine learning model to predict a weighting of each user-generated label of the user-generated labels within the metadata is identified … the weight characteristic is a trust score that is indicative of the annotating ability of the annotating entity. The identified weight characteristic is adjusted by the assessment manager (156) to reflect the accuracy assessment of the annotation. The assessment manager re-assigns the annotation with respect to the adjusted weight score … the annotation with the highest weight characteristic will have the highest adjusted score, and will be re-assigned as the correct annotation; Banipal, ¶0040, using the trained model to detect annotation patterns and apply a weight score; Banipal, ¶0052, annotation metadata associated with each annotating entity is identified, and a weight characteristic embedded within or otherwise associated with the metadata is also identified (416) … the weight characteristic is a trust score that is indicative of the annotating ability of the annotating entity … the weight score correlates to value added by expertise of the annotating entity within a domain or sub-domain; Banipal, ¶0061, the weight scores of annotators can change overtime. Therefore, the metadata scores need to be adjusted dynamically to account for the changes in accuracy of the annotators. The data identified in FIG. 5 is used to create a neural model, also referred to herein as a machine learning model … The neural model is trained by extracting the identified metadata from the annotations … the neural model may identify patterns based on the domain, time, annotating entity, etc.; Banipal, ¶0062, FIG. 9, a flow chart (900) is provided to illustrate a process for employing a neural model for evaluating annotations and selectively determining re-assignment … the identified annotations and timestamps from each annotation for each annotating entity are submitted to the neural model … For each annotation, the neural model assigns or otherwise computes a score … the assigned score may be an assigned weight that is reflective of the accuracy of the annotation; Banipal, ¶0065, The annotations effectively create ground truth data).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lyman to substitute the weighting neural model as taught by Banipal for the calculated label weights as taught by Lyman in order to provide an alternate means to construct ground truth data (Banipal, Abstract).

As per claim 2, Lyman and Banipal disclose the method of claim 1, further comprising: 
determining, by the at least one processor, a distance from a consensus of each user-generated label of the user-generated labels based at least in part on a distance measure of each user-generated label from the most likely label (Lyman, ¶0044, Medical scans that require annotation, for example, that have been triaged from a hospital or other triaging entity, can be sent to multiple users selected by the medical scan annotator system 106, and the annotations received from the multiple medical professionals can be processed automatically by a processing system of the medical scan annotator system, allowing the medical scan annotator system to automatically determine a consensus annotation of each medical scan … the users can be automatically scored by the medical scan annotator system based on how closely their annotation matches to the consensus annotation or some other truth annotation; Lyman, ¶0328, a difference between the labeling data and corresponding golden labeling data for a single medical scan can be calculated. This can include calculating the Euclidian distance between a feature vector of corresponding to the user's labeling data for a medical scan and the feature vector of the corresponding golden labeling data, where a higher performance score is assigned to a user whose labeling data is a smaller Euclidian distance from the corresponding golden labeling data, and a lower performance score is assigned to a user whose labeling data is a larger Euclidian distance from the golden labeling data); and 
historical performance data and/or qualifications for a user; Lyman, ¶0323, generate consensus data … aggregate labeling data assigned to a medical scan by each user; Lyman, ¶0325, ranking of performance; Lyman, ¶0327-0328; Lyman, ¶0332, the performance score data can further be generated based on the user's performance relative to other users and/or relative to average performance; Lyman, ¶0334, ¶0334, some or all of the performance score data for individual medical scans for each user can be generated based on how similar or dissimilar a user's labeling data is from the most popular labeling data, from consensus labeling data, and/or from average labeling data; Lyman, ¶0335, A performance score for the single medical scan can be calculated multiplying D, denoting the magnitude of the calculated second difference from average, consensus; Lyman, ¶0337, ranking information indicating how well the user performed relative to the other N-1 users; Lyman, ¶0345; profile entry can be updated; Lyman, ¶0349, profiles updated based on score; Lyman, ¶0356). 

As per claim 3, Lyman and Banipal disclose the method of claim 1, further comprising: 
the users can be automatically scored by the medical scan annotator system based on how closely their annotation matches to the consensus annotation; Lyman, ¶0321, historical performance data and/or qualifications for a user; Lyman, ¶0337, ranking information indicating how well the user performed relative to the other N-1 users; Lyman, ¶0345; profile entry can be updated; Lyman, ¶0349, profiles updated based on score; Lyman, ¶0356); 
determining, by the at least one processor, an aggregated distance for each user profile based on a statistical aggregation of the prior distances of each user profile (Lyman, ¶0327, The performance score data generated for a user can be an aggregate score for labeling data of all of the medical scans in the set … The performance score data for a user can be an aggregate score based on these M individual performance scores. This can include an average score of the M individual performance scores, can include a median score of the M individual performance scores, can include a maximum score of the M individual performance scores, can include a minimum score of the M individual performance scores, and/or can include some other overall score based on the M individual performance scores [Figure 13D]); and 
generating, by the at least one processor, the weighting of each user-generated label of the user-generated labels according to user attributes represented in each user profile of the at least one user profile associated with each user-generated label (Lyman, ¶0078, confidence score data 460 can be computed for each entry and/or an overall confidence score, for example, corresponding to consensus diagnosis data, can be based on calculated distance or other error and/or discrepancies between the entries, and/or can be weighted on the confidence score data 460 of each entry; Lyman, ¶0331; Lyman, ¶0356, The annotation consensus function 4040 further determine whether or not consensus is reached each annotation data 4020 can be weighted based the performance scores and/or qualifications of the corresponding user … The final consensus annotation 4030 can be generated based on calculating a weighted average annotation by computing a weighted consensus feature vector, where feature vectors of higher ranked users receive a higher weight; Lyman, ¶0358, the final consensus annotation 4030 can be generated based on these confidence scores, for example, where annotation feature vectors are weighted based on a corresponding confidence score). 

As per claim 4, Lyman and Banipal disclose the method of claim 3, wherein the statistical aggregation comprises an average (Lyman, ¶0323, identify the most popular labeling data and/or average labeling data for each medical scan 1-M by evaluating the labeling data from each of the N users for each medical scan. For example, the medical scan labeling quality assurance system 3004 can generate consensus data; Lyman, ¶0356, The final consensus annotation 4030 can be generated based on the annotation received from a user with the highest ranking in the category corresponding to the medical scan. The final consensus annotation 4030 can be generated based on calculating a weighted average annotation by computing a weighted consensus feature vector). 

As per claim 5, Lyman and Banipal disclose the method of claim 3, further comprising: 
determining, by the at least one processor, a weighted mean for the sample according to a weighting of the user-generated labels of each sample (Lyman, ¶0078, In the case where multiple diagnosis data entries 440 are included from different sources, confidence score data 460 can be computed for each entry and/or an overall confidence score, for example, corresponding to consensus diagnosis data, can be based on calculated distance or other error and/or discrepancies between the entries, and/or can be weighted on the confidence score data 460 of each entry; Lyman, ¶0355, The calculating a mean, median or mode of each corresponding annotation feature extracted from all of the received annotation data 4020. In this fashion, calculating the consensus confidence score 4050 can include calculating such an average Euclidian distance, where distances with larger magnitudes correspond to lower or otherwise less favorable consensus confidence scores 4050, and where distances with smaller magnitudes correspond to higher or otherwise more favorable consensus confidence scores 4050); 
determining, by the at least one processor, a sampling distribution of the user-generated labels and the weighted mean for the sample (Lyman, ¶0078, weighted on the confidence score data 460 of each entry; Lyman, ¶0355, consensus feature vector is determined by calculating a mean, median or mode of each corresponding annotation feature extracted from all of the received annotation data 4020; Lyman, ¶0356, The annotation consensus function 4040 further determine whether or not consensus is reached based on overall or categorized performance score data 530 and/or qualification data 540 of each user in the selected user set 4010. For example, each annotation data 4020 can be weighted based the performance scores and/or qualifications of the corresponding user … consensus annotation 4030 can be generated based on calculating a weighted average annotation by computing a weighted consensus feature vector, where feature vectors of higher ranked users receive a higher weight. In some embodiments, each feature of the feature vector can be computed using a different set of user weights, for example, where the different feature weights for each user is determined based on corresponding category-based performance score data and/or qualification data); and 
determining, by the at least one processor, a confidence of each most likely label for the sample based on a standard deviation of the sampling distribution (Lyman, ¶0354, The medical scan annotator system 106 can also map the calculated consensus confidence score to the medical image in the a truth flag 461 will automatically be assigned to all final consensus annotation 4030 in the confidence score data 460 and/or will automatically be assigned to final consensus annotation 4030 that exceeds a truth threshold; Lyman, ¶0355, calculating the consensus confidence score 4050 can include calculating such an average Euclidian distance, where distances with larger magnitudes correspond to lower or otherwise less favorable consensus confidence scores 4050, and where distances with smaller magnitudes correspond to higher or otherwise more favorable consensus confidence scores 4050; Lyman, ¶0356; Lyman, ¶0358, confidence scores for each individual annotation can also be calculated for each user's annotation, and the consensus confidence score 4050 can be generated based on these confidence scores, for example, based on an average confidence score; Lyman, ¶0358). 

As per claim 6, Lyman and Banipal disclose the method of claim 5, further comprising filtering, by the at least one processor, each likely label based on a comparison of the confidence of each most likely label to a threshold confidence (Lyman, ¶0045, Annotation similarity data can be generated by comparing the first annotation data to the second annotation data, and consensus annotation data can be generated based on the first annotation data and the second annotation data in response to the annotation similarity data indicating that the difference between the first annotation data and the second annotation data compares favorably to an annotation discrepancy threshold; Lyman, ¶0354; Lyman, ¶0355, calculating the consensus confidence score 4050 can include calculating such an average Euclidian distance, where distances with larger magnitudes correspond to lower or otherwise less favorable consensus confidence scores 4050, and where distances with smaller magnitudes correspond to higher or otherwise more favorable consensus confidence scores 4050). 

be assigned to final consensus annotation 4030 that exceeds a truth threshold … annotation data 4020 received from each user and/or a corresponding annotation confidence score can also be stored in the medical database, mapped to the corresponding user; Lyman, ¶0355, calculating the consensus confidence score 4050 can include calculating such an average Euclidian distance, where distances with larger magnitudes correspond to lower or otherwise less favorable consensus confidence scores 4050, and where distances with smaller magnitudes correspond to higher or otherwise more favorable consensus confidence scores 4050; Lyman, ¶0358, confidence scores for each individual annotation can also be calculated for each user's annotation, and the consensus confidence score 4050 can be generated based on these confidence scores, for example, based on an average confidence score). 

As per claim 8, Lyman and Banipal disclose the method of claim 5, wherein the confidence of each most likely label comprises a false positive rate (Lyman, ¶0078, In the case where multiple diagnosis data entries 440 are included from different sources, confidence score data 460 can be computed for each entry and/or an overall confidence score, for example, corresponding to consensus diagnosis data, can be based on calculated distance or other error and/or discrepancies between the entries, and/or can be weighted on the confidence score data 460 of each entry; Lyman, ¶0104, The model accuracy data 631 can include aggregate model accuracy data computed based on model error of individual uses of the function over time; Lyman, ¶0118, the threshold number of incorrect diagnoses for remediation can be higher for false negative diagnoses than false positive diagnoses. Similarly, categories corresponding to the third user annotates the medical scan as "contains abnormality", the annotation consensus function 4040 performed by medical scan annotator system 106 may determine that the final consensus annotation 4030 is "normal" … The confidence thresholds required for consensus can differ for different types of scans and/or severity of diagnosis; Lyman, ¶0363). 

As per claim 9, Lyman and Banipal disclose the method of claim 1, wherein the sample comprises biological sample data (Lyman, ¶0044, The medical scan annotator system; Lyman, ¶0050, a plurality of cross-sectional image slices; Lyman, ¶0058, medical scan can include imaging data corresponding to a CT scan, x-ray, MM, PET scan, Ultrasound, EEG, mammogram, or other type of radiological scan or medical scan taken of an anatomical region of a human body, animal, organism). 

As per claim 10, Lyman and Banipal disclose the method of claim 9, wherein the biological sample data comprises medical imagery (Lyman, ¶0044, The medical scan annotator system; Lyman, ¶0050, a plurality of cross-sectional image slices; Lyman, ¶0058, medical scan can include imaging data). 

As per claim 11, Lyman discloses a system comprising: 
at least one processor in communication with at least one memory configured to access instructions in the at least one memory (Lyman, ¶0049, The medical scan image analysis system can include a processing system that includes a processor and a memory that stores executable instructions) that cause the at least one processor to perform steps to: 

wherein the sample is associated with a field of expertise (Lyman, ¶0044, The medical scan annotator system 106 can be used to gather annotations of medical scans based on review of the medical scan image data by users of the system such as radiologists or other medical professionals; Lyman, ¶0077, annotation data was written by a doctor at medical entity A, and the medical code data was generated by user Y by utilizing the medical scan report labeling system 104, which was confirmed by expert user X [expert, radiologist, medical profession are indications of a field of expertise]);
wherein the user-generated labels are associated with at least one user profile of at least one user (Lyman, ¶0056, a user database 344 that includes a plurality of user profile entries 354; Lyman, ¶0087, FIG. 5A presents an embodiment of a user profile entry 354, stored in user database 344 or otherwise associated with a user ... A user can correspond to a user of one or more of the subsystems such as a radiologist, doctor, medical professional, medical report labeler, administrator of one or more subsystems or databases ... Each user profile entry can have a corresponding user profile identifier 355; Lyman, ¶0092, The user profile entry can include performance score data 530. This can include one or 
wherein the at least one user profile comprises a plurality of user expertise factors (Lyman, Figure 5A, Qualification Data, 540; Experience Data, 541; Certification Data, 542; Expert Data, 543; Lyman, ¶0087, A user can correspond to a user of one or more of the subsystems such as a radiologist, doctor, medical professional; Lyman, ¶0097, The user profile entry can include qualification data 540. The qualification data can include experience data 541 such as education data, professional practice data, number of years practicing, awards received, etc. The qualification data 540 can also include certification data 542 corresponding to certifications earned … The qualification data 540 can include expert data 543. The expert data 543 can include a binary expert identifier, which can be generated automatically by a subsystem based on experience data 541, certification data 542, and/or the performance score data 530, and can indicate whether the user is an expert user. The expert data 543 can include a plurality of categorized binary expert identifiers corresponding to a plurality of 
receive the at least one user profile (Lyman, ¶0097, The user profile entry can include qualification data 540; Lyman, ¶0345, The performance score data 530 of the user's user profile entry can be updated to reflect the most recent performance score data; Lyman, ¶0302, The performance score data can be mapped to the user in the user database; Lyman, ¶0349, A set of performance score data is generated by generating performance score data for each corresponding set of labeling data... Each of a set of user profile entries is updated in the user database for each corresponding one of the set of users based on the performance score data); 
produce a most likely label for the sample based at least in part on a weighted aggregation of the user-generated labels according to the weighting of each user-generated label of the user-generated labels (Lyman, ¶0353, The medical scan annotator system 106 can evaluate the set annotation data 4020 received from the selected user set 4010 to determine if a consensus is reached, and/or generate a final consensus annotation 4030, for example, by performing an annotation consensus function 4040; Lyman, ¶0354, If the medical scan annotator system 106 determines that a consensus is achieved, it can automatically generate the final consensus annotation 4030, and can map this final consensus annotation to the medical image in the medical scan database … a truth flag 461 will automatically be assigned to all final consensus annotation 4030 in the confidence score data 460 and/or will automatically be assigned to final consensus annotation 4030 that exceeds a truth threshold … annotation data 4020 received from each user and/or a corresponding annotation confidence score can also be stored in the medical database, mapped to the corresponding user and/or the corresponding performance score in the annotation author data 450; Lyman, ¶0355, The annotation consensus function 4040 can calculate the final consensus annotation 4030 itself by creating a consensus feature vector, where each attribute of the consensus feature vector is determined by calculating a mean, annotation data 4020 can be weighted based the performance scores and/or qualifications of the corresponding user; Lyman, ¶0357, weights can be applied when generating a consensus feature vector, where each annotation feature vector is weighted according to the performance score data of one or more corresponding interface features used by the corresponding user; Lyman, ¶0356; Lyman, ¶0358); and 
record each most likely label for the sample in a ground-truth dataset associated with the sample to identify a ground truth of the at least one sample (Lyman, ¶0125, The training set criteria can include data integrity requirements for medical scans in the training set such as requiring that the medical scan is assigned a truth flag 461, requiring that performance score data for a hospital and/or medical professional associated with the medical scan compares favorably to a performance score threshold; Lyman, ¶0354, If the medical scan annotator system 106 determines that a consensus is achieved, it can automatically generate the final consensus annotation 4030, and can map this final consensus annotation to the medical image in the medical scan database … a truth flag 461 will automatically be assigned to all final consensus annotation 4030 in the confidence score data 460 and/or will automatically be assigned to final consensus annotation 4030 that exceeds a truth threshold; Lyman, ¶0356, The final consensus annotation 4030 can be generated based on the annotation received from a user with the highest ranking in the category corresponding to the medical scan. The final consensus annotation 4030 can be generated based on calculating a weighted average annotation by computing a weighted consensus feature vector, where feature vectors of higher ranked users receive a higher weight. In some embodiments, each feature of the feature vector can be computed using a 
Lyman does not explicitly disclose the following limitation as further recited however Banipal discloses 
utilize a trained field-specific expertise weighting machine learning model to predict a weighting of each user-generated label of the user-generated labels according to the plurality of user expertise factors and the field of expertise of the sample (Banipal, ¶0033, The assessment manager (156), which is operatively coupled to the annotation manager (154), functions to assess the assigned annotations. The assessment manager (156) leverages the domain library (172) to assess the assigned annotation … A weight characteristic representative of the accuracy of the annotation within the metadata is identified … the weight characteristic is a trust score that is indicative of the annotating ability of the annotating entity. The identified weight characteristic is adjusted by the assessment manager (156) to reflect the accuracy assessment of the annotation. The assessment manager re-assigns the annotation with respect to the adjusted weight score … the annotation with the highest weight characteristic will have the highest adjusted score, and will be re-assigned as the correct annotation; Banipal, ¶0040, using the trained model to detect annotation patterns and apply a weight score; Banipal, ¶0052, annotation metadata associated with each annotating entity is identified, and a weight characteristic embedded within or otherwise associated with the metadata is also identified (416) … the weight characteristic is a trust score that is indicative of the annotating ability of the annotating entity … the weight score correlates to value added by expertise of the annotating entity within a domain or sub-domain; Banipal, ¶0061, the weight scores of annotators can change overtime. Therefore, the metadata scores need to be adjusted dynamically to account for the changes in accuracy of the annotators. The data identified in FIG. 5 is used to create a neural model, also referred to herein as a machine learning model … The neural model is trained by extracting the identified metadata from the annotations … the neural model may the neural model assigns or otherwise computes a score … the assigned score may be an assigned weight that is reflective of the accuracy of the annotation; Banipal, ¶0065, The annotations effectively create ground truth data).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lyman to substitute the weighting neural model as taught by Banipal for the calculated label weights as taught by Lyman in order to provide an alternate means to construct ground truth data (Banipal, Abstract).

As per claim 12, Lyman and Banipal disclose the system of claim 11, wherein the instructions cause the at least one processor to further perform steps to: 
determine a distance from a consensus of each user-generated label of the user-generated labels based at least in part on a distance measure of each user-generated label from the most likely label (Lyman, ¶0044, determine a consensus annotation of each medical scan … the users can be automatically scored by the medical scan annotator system based on how closely their annotation matches to the consensus annotation; Lyman, ¶0328, a difference between the labeling data and corresponding golden labeling data for a single medical scan can be calculated. This can include calculating the Euclidian distance between a feature vector of corresponding to the user's labeling data); and 
determine a user skill level for each user profile based on the distance from the consensus of each user-generated label associated with each user profile (Lyman, ¶0077; Lyman, ¶0097, The expert 

As per claim 13, Lyman and Banipal disclose the system of claim 11, wherein the instructions cause the at least one processor to further perform steps to: 
access prior distances from consensus for each user profile, wherein the prior distances from the consensus comprises a distance measure of each prior user-generated label from each prior most likely label (Lyman, ¶0044, determine a consensus annotation of each medical scan … users can be automatically scored by the medical scan annotator system based on how closely their annotation matches to the consensus annotation; Lyman, ¶0337, ranking information indicating how well the user performed relative to the other N-1 users; Lyman, ¶0345; profile entry can be updated; Lyman, ¶0349, profiles updated based on score; Lyman, ¶0356); 
determine an aggregated distance for each user profile based on a statistical aggregation of the prior distances of each user profile (Lyman, ¶0327, The performance score data generated for a user can be an aggregate score for labeling data of all of the medical scans in the set … The performance score data for a user can be an aggregate score based on these M individual performance scores. This can include an average score of the M individual performance scores, can include a median score of the M 
generate the weighting of each user-generated label of the user-generated labels according to user attributes represented in each user profile of the at least one user profile associated with each user-generated label (Lyman, ¶0078, confidence score data 460 can be computed … weighted on the confidence score data 460 of each entry; Lyman, ¶0331; Lyman, ¶0356, each annotation data 4020 can be weighted based the performance scores and/or qualifications of the corresponding user … The final consensus annotation 4030 can be generated based on calculating a weighted average annotation by computing a weighted consensus feature vector). 

As per claim 14, Lyman and Banipal disclose the system of claim 13, wherein the statistical aggregation comprises an average (Lyman, ¶0323, identify the most popular labeling data and/or average labeling data for each medical scan 1-M by evaluating the labeling data from each of the N users for each medical scan; Lyman, ¶0356, The final consensus annotation 4030 can be generated … based on calculating a weighted average annotation by computing a weighted consensus feature vector). 

As per claim 15, Lyman and Banipal disclose the system of claim 13, wherein the instructions cause the at least one processor to further perform steps to: 
determine a weighted mean for the sample according to a weighting of the user-generated labels of each sample (Lyman, ¶0078, confidence score data 460 can be computed for each entry and/or an overall confidence score, … and/or can be weighted on the confidence score data 460 of each entry; Lyman, ¶0355, The annotation consensus function 4040 can calculate the final consensus annotation 4030 itself by creating a consensus feature vector, where each attribute of the consensus feature vector 
determine a sampling distribution of the user-generated labels and the weighted mean for the sample (Lyman, ¶0078, weighted on the confidence score data 460 of each entry; Lyman, ¶0355, consensus feature vector is determined by calculating a mean, median or mode of each corresponding annotation feature extracted from all of the received annotation data 4020; Lyman, ¶0356); and 
determine a confidence of each most likely label for the sample based on a standard deviation of the sampling distribution (Lyman, ¶0354, The medical scan annotator system 106 can also map the calculated consensus confidence score to the medical image in the confidence score data 460. In some embodiments, a truth flag 461 will automatically be assigned to all final consensus annotation 4030 in the confidence score data 460 and/or will automatically be assigned to final consensus annotation 4030 that exceeds a truth threshold; Lyman, ¶0355, calculating the consensus confidence score 4050 can include calculating such an average Euclidian distance; Lyman, ¶0356; Lyman, ¶0358; Lyman, ¶0358). 

As per claim 16, Lyman and Banipal disclose the system of claim 15, wherein the instructions cause the at least one processor to further perform steps to filter each likely label based on a comparison of the confidence of each most likely label to a threshold confidence (Lyman, ¶0045, comparing the first annotation data to the second annotation data, and consensus annotation data can be generated … compares favorably to an annotation discrepancy threshold; Lyman, ¶0354; Lyman, ¶0355, calculating the consensus confidence score 4050). 

As per claim 17, Lyman and Banipal disclose the system of claim 15, wherein the confidence of each most likely label comprises a confidence interval (Lyman, ¶0354, calculated consensus confidence score 

As per claim 18, Lyman and Banipal disclose the system of claim 15, wherein the confidence of each most likely label comprises a false positive rate (Lyman, ¶0078, confidence score data 460 … an overall confidence score … to consensus diagnosis data; Lyman, ¶0104, aggregate model accuracy data computed based on model error of individual uses; Lyman, ¶0118, false negative diagnoses … false positive diagnoses; Lyman, ¶0353, the annotation consensus function 4040 … The confidence thresholds required for consensus can differ for different types of scans and/or severity of diagnosis; Lyman, ¶0363). 

As per claim 19, Lyman and Banipal disclose the system of claim 11, wherein each the comprises biological sample data (Lyman, ¶0044; Lyman, ¶0050; Lyman, ¶0058, medical scan can include imaging data corresponding to a CT scan, x-ray, MM, PET scan, Ultrasound, EEG, mammogram, or other type of radiological scan or medical scan taken of an anatomical region of a human body, animal, organism). 

As per claim 20, Lyman and Banipal disclose the system of claim 19, wherein the biological sample data comprises medical imagery (Lyman, ¶0044; Lyman, ¶0050; Lyman, ¶0058, medical scan).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                     
/VU LE/Supervisory Patent Examiner, Art Unit 2668